t c memo united_states tax_court ambase corporation k a the home group inc individually and ambase corporation f k a ther home group inc as designated agent of city investing company petitioner v commissioner of internal revenue respondent docket no filed date m carr ferguson jr john a corry laura m barzilai and marina a choundas for petitioner elsie hall and dante d lucas for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioner’s federal income taxes as follows year deficiency dollar_figure big_number big_number big_number big_number big_number big_number the sole issue for decision is whether petitioner is liable under sec_1441' and for withholding taxes on interest payments made to nonresident_aliens findings_of_fact petitioner and other entities some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the related exhibits at the time of filing the petition petitioner ambase corporation was a delaware corporation that maintained its principal office in greenwich connecticut petitioner assumed the federal withholding_tax liabilities of city investing co city upon the liquidation of city in city was incorporated in delaware in and succeeded through a merger in to a corporation of the same name incorporated in during the late 1970's city was a multinational holding_company with assets on a consolidated basis exceeding dollar_figure billion and net equity of approximately dollar_figure million city engaged through its subsidiaries in manufacturing housing insurance and other financial enterprises city’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue - - principal manufacturing operations included the manufacture of water heaters steel drums and other containers heating and air- conditioning equipment and freezers the printing of magazines and the modification and repair of aircraft housing and related activities included the manufacture of mobile homes conventional home building the operation of a chain of budget motels anda 59-percent interest in a florida community builder during the years at issue city’s most significant subsidiary was the home group inc hgi which was wholly owned by city hgi was the parent company of the home insurance co which in was the 13th largest property and casualty insurer in the united_states on the basis of net_premiums written the 15th largest in and and again the 13th largest in in hgi and its subsidiaries had assets of approximately dollar_figure billion and net equity of approximately dollar_figure million in hgi together with its subsidiaries had assets in excess of dollar_figure billion and net equity in excess of dollar_figure million as the holding_company for a multinational conglomerate city managed the group’s financial resources and needs during the 1970's city sought financing for its rapidly growing subsidiaries by borrowing from various sources depending on where before the name of the home group inc was cityhome corp hgi refers to the entity cityhome corp before and to the succeeding entity the home group inc from onward q4e- terms were most favorable in city had notes payable of more than dollar_figure million to u s banks pursuant to a revolving credit agreement dated date the notes bore interest at a floating rate of one-half percentage_point above the prime rate and the notes had maturities of to years in order to obtain long-term financing at a fixed rate and to reduce the amount of indebtedness owed to the u s banks under the revolving credit agreement city sought access to the eburobond market burobond market use of netherlands antilles finance subsidiaries’ during the years at issue a major capital market outside the united_states was the ehurobond market the eurobond market was not an organized exchange but rather a network of underwriters and financial institutions that marketed bonds issued by private corporations including but not limited to finance subsidiaries of u s companies foreign governments and their agencies and other borrowers in addition to individuals purchasers of the bonds included institutions such as banks frequently purchasing on behalf of investors with custodial accounts managed by the banks investment companies insurance_companies and pension funds there was a liguid and well- capitalized secondary market for the bonds with rules of fair practice enforced by the association of international bond the description which follows is based upon the parties’ stipulations - - dealers although most of the bond issues in the eurobond market were denominated in dollars whether or not the issuer was a u s_corporation bonds issued in the eburobond market were also frequently denominated in other currencies the practice in the eurobond market was for issuers of securities to provide indemnification for withholding taxes to foreign investors foreign investors would not have purchased kurobond obligations without such an indemnification because the imposition of withholding taxes would decrease their return on the eurobond obligations if a withholding_tax were imposed the indemnification would increase the issuer’s cost of borrowing inasmuch as the issuer would have to pay a higher rate of interest to compensate debtholders for the 30-percent withholding_tax according to an analysis prepared by the joint_committee on taxation in the 1960's the u s government adopted a program designed to curtail devaluation of the dollar by encouraging overseas borrowing by u s companies one element of the program was the enactment of the interest equalization tax which in general imposed a tax on the acquisition by u s persons of foreign securities from foreign persons by some u s_corporations had begun to obtain capital overseas in the hurobond market through the use of netherlands antilles finance subsidiaries the netherlands antilles finance subsidiaries -- - issued debt in the eurobond market generally guaranteed by the u s parent_corporation and lent the proceeds to the u s parent or its affiliates depending on the facts in a particular case the u s parent’s payment of interest on its indebtedness to the netherlands antilles finance subsidiary might be exempt from withholding_tax by reason of the application of the u s - netherlands income_tax convention as extended by protocol to the netherlands antilles city’s finance subsidiary in date city organized a subsidiary in the netherlands antilles named city investing finance n v finance to facilitate access to the eurobond market at some point shares of finance’s common_stock at dollar_figure par_value were issued to city city made a payment of dollar_figure for share of finance’s stock in date the remaining dollar_figure due from city was treated as a subscription receivable on finance’s financial statements in and city undertook to raise approximately dollar_figure million and dollar_figure million respectively from sources outside the united_states by having finance issue notes in these amounts in the eurobond market the payment of principal and interest on these notes was unconditionally guaranteed by city finance immediately transferred the proceeds from the notes to city in exchange for city’s promissory notes before issuance of finance’s notes on the kurobond market city hgi and finance entered into a series of transactions intended to capitalize finance whereby the equity of finance would consist of promissory notes issued by hgi capitalization of finance on date city transferred dollar_figure from its bank account to finance’s bank account as a contribution_to_capital on the same day finance transferred the dollar_figure to hgi in exchange for a document captioned as a promissory note in that amount from hgi hgi note the hgi note bore no interest was unsubordinated and unsecured and was payable on date or upon demand thereafter also on date hgi transferred to city the dollar_figure received from finance in its general activity ledger city recorded the dollar_figure transfer to finance as a contribution to the capital of finance and the receipt of dollar_figure from hgi as a dividend received from hgi hgi disclosed the hgi note as an obligation to finance on its audited financial statements for each of the years the hgi note was outstanding which statements were submitted to the securities_and_exchange_commission and various state regulatory agencies hgi informed the group of banks with which it had a revolving credit agreement of the issuance of the hgi note and the subsequent dividend to city on date - - hgi requested and received the consent of each of the banks to the issuance of the hgi note as required by the revolving credit agreement city prepared an offering circular for prospective purchasers of the notes to be sold by finance in which disclosed that city’s dollar_figure capital_contribution to finance would be lent by finance to hgi and that finance’s capital thereafter included the hgi note the audited financial statements of both city and hgi were included in the offering circular finance’s issuance of notes on date finance was the named issuer of dollar_figure million of 4-percent notes on the eurobond market due_date 4-percent notes interest on the notes at the stated rate was payable annually the 4-percent notes also provided that the issuer would in general indemnify the holders with respect to any withholding taxes that might be imposed by the united_states or the netherlands antilles with respect to the payments under the 4-percent notes by providing for the payment of additional interest sufficient to make the interest payment equal to the stated rate finance’s obligations to make principal and the 4-percent notes further provided the issuer with a right to redeem in the event that the foregoing additional interest became payable --- - interest payments under the 4-percent notes were unconditionally guaranteed by city on the same day the 4-percent notes were issued finance transferred the dollar_figure million proceeds to city city issued a promissory note to finance in the principal_amount of dollar_figure million promissory note the promissory note provided that the principal_amount owed would become due and payable at exactly the same time and in exactly the same amounts as the aggregate principal obligations of the 4-percent notes issued by finance the promissory note also required city to pay interest each year on any amount of indebtedness outstanding the interest was to be equal to the sum of the total interest payable by finance on the 4-percent notes an amount egqual to one-fourth of percent per annum of the aggregate principal_amount of the 4-percent notes outstanding and an additional_amount equal to the excess if any of finance’s annual costs of operation over its annual gross_receipts from all sources the promissory note further provided that the portion of the interest payable by city equal to that payable by finance on the 4-percent notes was due at the same time and in the same amount as the interest payments became due and payable by finance on the 4-percent notes the balance of the interest -- - payable by city to finance was due only upon finance’s written notice to city capitalization of finance on date city drew a check payable to the order of finance in the amount of dollar_figure million as a contribution_to_capital on the same day the check was endorsed by finance to the order of hgi also on the same day the check was endorsed by hgi to the order of city and city recorded a dollar_figure million dividend from hgi on its general activity register hgi issued a document captioned as a promissory note in the face_amount of dollar_figure million hgi note to finance in exchange for the endorsement of the dollar_figure million check the hgi note bore no interest was unsubordinated and unsecured and was payable on date or upon demand thereafter hgi disclosed the hgi note as an obligation to finance on its audited financial statements for each of the years the hgi note was outstanding which statements were submitted to the securities_and_exchange_commission and various state regulatory agencies city prepared an offering circular for prospective purchasers of the notes to be sold by finance in which disclosed that city’s dollar_figure million capital_contribution to finance would be lent by finance to hgi that hgi would pay this amount as a dividend to city and that finance’s capital thereafter would include the and hgi notes the audited financial statements of both city and hgi were included in the offering circular issuance of notes on date finance was the named issuer of dollar_figure million of floating rate notes fr notes on the eburobond market due_date interest on the fr notes was payable semiannually at a rate equal to one-half percent above the london_interbank_offered_rate for 6-month eurodollar deposits the fr notes also provided that the issuer would in general indemnify the holders with respect to any withholding taxes that might be imposed by the united_states or the netherlands antilles with respect to the payments under the notes by providing for the payment of additional interest sufficient to make the interest payment equal to the stated rate finance’s obligations to make principal and interest payments under the fr notes were unconditionally guaranteed by city on the same day the fr notes were issued finance transferred the dollar_figure million proceeds to city city issued a promissory note to finance in the principal_amount of dollar_figure million promissory note as with the promissory note the promissory note provided that the principal_amount owed the fr notes further provided the issuer with a right to redeem in the event that the foregoing additional interest became payable would become due and payable at exactly the same time and in exactly the same amounts as the aggregate principal obligations of the fr notes issued by finance the promissory note also required city to pay interest each year on any amount of indebtedness outstanding the interest was to be equal to the sum of the total interest payable by finance on the fr notes an amount equal to one-fourth of percent per annum of the aggregate principal_amount of the fr notes outstanding and an additional_amount egqual to the excess if any of finance’s annual costs of operation over its annual gross_receipts from all sources the promissory note further provided that the portion of the interest payable to city equal to that payable by finance on the fr notes was due at the same time and in the same amount as the interest payments became due and payable by finance on the fr notes the balance of interest payable by city to finance was due only upon finance’s written notice to city consolidation of hgi notes the hgi note and the hgi note had been consolidated into a third document captioned as a promissory note issued by hgi to finance in an amount equal to the dollar_figure combined face values of the first two notes the consolidated hgi note with a stated_interest rate of percent by the end of the consolidated hgi note was unsubordinated and unsecured was dated as of date and was payable on date or upon demand thereafter the stated_interest rate on the consolidated hgi note was never paid but instead was accrued by finance as an additional asset operations of finance the managing directors of finance included a netherlands antilles trust company and various officers of city finance had no employees during the period through during the years at issue finance held annual meetings of its shareholders and prepared annual financial reports finance also filed annual tax returns with the netherlands antilles tax authorities city paid the general and administrative expenses of operating finance including the taxes owed by finance to the netherlands antilles in general when an interest payment on the 4-percent notes or the fr notes was due and payable by finance city would wire the amount of the interest payment into finance’s bank account which would then be paid out to the fiscal agent in charge of paying the note holders on the same day the remaining interest due to finance from city under the terms of the and petitioner has not been able to establish the exact date of execution of the consolidated hgi note the earliest document in the record mentioning the consolidated hgi note is the annual report of hgi promissory notes--that is an amount equal to one-fourth of percent per annum of the aggregate principal_amount of the 4-percent notes and fr notes outstanding and an amount equal to any annual cost of operation exceeding gross receipts----was never paid the monthly statements for finance’s bank accounts indicate that the monthly balance of the account never exceeded dollar_figure which was the amount_paid by city for share of finance’s common_stock dissolution of finance on date the aggregate principal on all of the percent notes outstanding became due city transferred dollar_figure into finance’s bank account which on the same day was transferred to the fiscal agent to repay the principal in the amount of dollar_figure’ and make the final interest payment of dollar_figure after the 4-percent notes matured finance distributed dollar_figure of the consolidated hgi note to city as a return_of_capital on date city liquidated and dissolved finance in connection with the liguidation finance distributed ’ of the dollar_figure million of debt issued dollar_figure million had been canceled city entered into agreements with blyth eastman dillon co international ltd in connection with the 4-percent notes and with the banque de paris in connection with the fr notes to purchase in the open market up to maximum specified amounts of the notes under certain circumstances which after purchase would be canceled and destroyed city used its own funds to pay for these purchases -- - the remaining dollar_figure of the consolidated hgi note to city as a return_of_capital in the case of each distribution by finance city recorded capital contributions to hgi of the amounts of the consolidated hgi note distributed by finance hgi in turn recorded the extinguishment of the amounts of the consolidated hgi note transferred by finance to city tax reporting of the transactions city filed form sec_1042 u s annual return of income_tax to be paid at source for the taxable years ended date through attached to which were form sec_1042s income subject_to_withholding under chapter_3 internal_revenue_code for each year reporting gross amounts of income paid to finance and claiming a zero-percent rate of withholding_tax for such payments based on form sec_1001 ownership_exemption_or_reduced_rate_certificate respondent subsequently issued petitioner a statutory_notice_of_deficiency determining additional_amounts of tax required to be withheld by city for the years at issue opinion sec_871 and a generally impose a tax of percent on amounts received as interest from sources within the united_states by nonresident_alien individuals and foreign the record does not indicate what was done with the fr notes upon the liquidation of finance - corporations payers of such interest are generally required under sec_1441 and sec_1442 to deduct and withhold therefrom an amount equal to the tax imposed by sec_871 and sec_881 and in the event that they fail to do so they are liable for those withholding taxes under sec_1461 in congress repealed the 30-percent withholding_tax imposed by sec_871 and sec_881 with respect to certain interest_paid on portfolio debt referred to as portfolio_interest ’ deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 repeal however was only prospective in effect applying to interest payments made with respect to debt obligations issued after date the date of enactment of defra see defra sec_127 98_stat_652 for preexisting obligations defra provided special transitional relief from withholding taxes applicable to interest payments made on obligations issued before date the date of conference action by corporations in existence on or before that date that met regquirements based on the principles of certain previously portfolio_interest generally refers to interest payments made to a nonresident_alien_individual or foreign_corporation owning less than percent of the payer entity pursuant to debt obligations that are sold exclusively to non-u s persons with proper precautions taken that such debt obligations will not be held by u s persons see sec_871 sec_881 sec_163 b revoked revenue rulings issued in connection with the interest equalization tax ’ defra sec_127 98_stat_652 in the instant case the parties dispute whether petitioner qualifies for the transitional relief provided in defra sec_127 in addition the parties dispute whether if petitioner is not eligible for relief under defra sec_127 petitioner is nonetheless exempt from withholding liability pursuant to article viii of the income_tax treaty between the united_states and the netherlands as extended to the netherlands antilles u s -netherlands income_tax treaty some background is helpful in understanding the transition provisions of defra sec_127 in the 1960's u s companies began to raise capital through the eurobond market by using specialized finance subsidiaries such a finance subsidiary was organized exclusively to issue debt in the burobond market and lend the proceeds to its u s parent or domestic or foreign affiliates in exchange for a promissory note the u s parent or other affiliate would typically guarantee the the interest equalization tax was enacted in the interest equalization tax act publaw_88_563 78_stat_809 and expired on date ‘ convention with respect to taxes on income and certain other taxes date u s -neth 62_stat_1757 tias extended to the netherlands antilles by protocol date u s t tias amended by protocol date u s t tias modified and supplemented by convention date u s t tia sec_6051 -- - burobond obligations of the finance subsidiary and it was the strength of this guaranty on which the holders of the subsidiary’s eurobond obligations relied moreover the u s parent or affiliate would make interest and principal payments on its promissory note to the finance subsidiary that generally mirrored the subsidiary’s obligations to the eurobond holders and the subsidiary would use those payments to fund its payments to the bondholders if the finance subsidiary was incorporated in a foreign jurisdiction such as the netherlands antilles having a tax_treaty with the united_states providing for an exemption from withholding_tax on u s -source interest_paid to a resident of the foreign jurisdiction eligibility for such an exemption would typically be claimed with respect to the u s parent’s payment of interest to the foreign finance subsidiary see joint comm on taxation tax treatment of interest_paid to foreign investors pincite j comm print as recounted in the legislative_history of the repeal of the withholding_tax on portfolio_interest the use of such finance subsidiaries originally arose as a result of a change in the ruling policy of the irs which encouraged foreign borrowings through finance subsidiaries in the case of finance subsidiaries domestic or foreign the irs was prepared to issue private rulings that no u s withholding_tax applied if the ratio of the subsidiary’s debt to its equity did not exceed to and certain other conditions were met numerous private rulings were issued on this basis finance subsidiaries were also sanctioned by a number of published rulings revrul_73_110 1973_1_cb_454 revrul_72_416 1972_2_cb_591 revrul_70_645 1970_2_cb_273 revrul_69_501 1969_2_cb_233 revrul_69_377 1969_2_cb_231 id pincite the published rulings cited in the footnote were issued in connection with various issues raised by the interest equalization tax but a central conclusion in each was that indebtedness issued by a finance subsidiary in circumstances similar to those just described would be treated as its own and not the parent’s provided the ratio of the subsidiary’s outstanding debt to its equity did not exceed to after expiration of the interest equalization tax the commissioner in revrul_74_464 1974_2_cb_46 revoked four of the foregoing revenue rulings’ on the grounds that expiration of the interest equalization tax eliminated any rationale for treating finance subsidiaries any differently than other corporations with respect to their corporate validity or the validity of their corporate indebtedness thus the mere existence of a five to one debt to equity ratio as a basis for concluding that debt obligations of a finance subsidiary constitute its own bona_fide indebtedness should no longer be relied upon id c b pincite as further recounted in the legislative_history notwithstanding the commissioner’s unwillingness to issue ruling sec_12 the remaining ruling revrul_72_416 1972_2_cb_591 was revoked by revrul_74_620 1974_2_cb_380 on the basis of the same rationale as in revrul_74_464 1974_2_cb_46 - - after u s companies continued to raise capital in the kurobond market in the ensuing years employing finance subsidiaries incorporated in the netherlands antilles for this purpose and claiming exemption from withholding_tax under the u s -netherlands income_tax treaty for interest_paid to the antilles finance subsidiary by its u s parent on the basis of opinions of counsel see s prt vol i pincite in when congress acted to repeal the withholding_tax for portfolio_interest it was aware that the use of antilles finance subsidiaries to avoid the withholding_tax during the prior decade without favorable letter rulings was subject_to challenge under then-applicable law the senate_finance_committee where repeal originated stated in its report on the legislation that because of a finance subsidiary’s limited activities the lack of any significant earning power other than in connection with the parent guarantee and the notes of the parent and other affiliates and the absence of any substantial business_purpose other than the avoidance of u s withholding_tax offerings by finance subsidiaries involve difficult u s tax issues in the absence of favorable irs rulings since the marketing of a bond offering is based upon the reputation and earning power of the parent and since the foreign investor is ultimately looking to the u s parent for payment of principal and interest there is a risk that the bonds might be treated as in substance debt of the parent rather than the subsidiary and thus withholding could be required x nevertheless these finance subsidiary arrangements do in form satisfy the regquirements for an --- - exemption from the withholding_tax and a number of legal arguments would support the taxation of these arrangements in accordance with their form compare eg 56_tc_925 and 462_f2d_712 5th cir u s t c paragraph cert_denied 406_us_1076 with 319_us_436 u s t c paragraph and perry r 50_tc_595 id pincite see also staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print hereinafter general explanation concluding that tax-free access to the eurobond market for u s companies should be direct rather than through finance subsidiaries the finance_committee decided to repeal the withholding_tax on portfolio_interest paid to foreign_corporations and nonresident_alien individuals the committee was concerned however that repeal of the withholding_tax without a transitional period may have a substantial negative impact on the economy of the netherlands antilles because the use of the antilles as a financial center is likely to be substantially reduced s prt vol supra pincite therefore the committee provided for a gradual phase-out rather than immediate repeal of the withholding_tax on interest_paid with respect to portfolio debt in the form of a reduction in the rate from percent to percent on interest received -- - after the date of enactment followed by a gradual reduction to zero over a 4-year period id pincite the house version of the legislation did not provide for repeal at conference a measure to repeal the withholding_tax on portfolio_interest was adopted but the transitional provisions of the senate version were replaced instead of a phase-out of the withholding_tax on all interest_paid after enactment the final conference version provided for immediate repeal but only with respect to interest_paid on obligations issued after the date of enactment the withholding_tax would continue to apply to interest on obligations issued before that date however a transition rule defra sec_127 g at issue in this case provided that interest_paid on obligations issued before date by foreign finance subsidiaries in existence on or before that date would be treated as paid to a resident of the country of the finance subsidiary’s incorporation and therefore eligible for applicable treaty exemptions if the finance subsidiary satisfied requirements based upon the principles set forth in four revenue rulings h conf rept pincite 1984_3_cb_1 these four revenue rulings were those issued in connection with the interest equalization tax that in general recognized the corporate existence of a finance subsidiary if it maintained a debt equity ratio not exceeding to ie revrul_73_110 c b - - revrul_70_645 1970_2_cb_273 revrul_69_501 1969_2_cb_233 and revrul_69_377 1969_2_cb_231 the general explanation states that the conference approach --1 e repeal of withholding for prospective obligations coupled with transitional relief for preexisting obligations still subject_to withholding--was prompted by the same concern expressed in the senate explanation namely to avoid an overly adverse impact on the netherlands antilles economy by providing a gradual and orderly reduction of international financing activity in the netherlands antilles that would mitigate any economic hardship that the withholding_tax repeal might indirectly impose on that country general explanation pincite defra sec_127 stat provides as follows special rule for certain united_states affiliate obligations ---- a in general --for purposes of the internal_revenue_code of payments of interest on a united_states affiliate obligation to an applicable_cfc in existence on the general explanation also states one other rationale for prospective-only repeal in the case of preexisting obligations that had been issued directly by u s persons and were held by foreign persons retroactive repeal would produce windfall tax reductions for such foreign persons since the price of and rate of return on the obligations were set assuming that a withholding_tax would apply see general explanation pincite a united_states affiliate obligation for this purpose continued -- - or before date shall be treated as payments to a resident of the country in which the applicable_cfc is incorporated b exception ---subparagraph a shall not apply to any applicable_cfc which did not meet requirements which are based on the principles set forth in revenue rulings and the parties do not dispute that subparagraph a has been satisfied in this case their dispute concerns whether finance an applicable_cfc falls within the exception to relief provided in subparagraph b because of a failure to satisfy requirements based on the principles of the applicable revenue rulings the general explanation states that the principles of the revenue rulings listed in defra sec_127 b hereinafter listed rulings include among other things the maintenance of a specified debt-equity_ratio general explanation pincite otherwise neither the statute nor the legislative_history provides guidance as to the content of the other principles or contains any further gloss on the meaning intended by m4 continued means an obligation of and payable by a united_states_person that is a related_person within the meaning of sec_482 i r c to an applicable_cfc defra sec_127 c b fe and f 98_stat_653 an applicable_cfc for this purpose means generally any controlled_foreign_corporation of which at least percent of all voting power of all stock entitled to vote is owned by a u s shareholder and whose principal purpose is to issue debt obligations that are sold exclusively to non-u s persons with appropriate precautions taken that such debt obligations will not be held by u s persons and to lend the proceeds of such debt obligations to its affiliates defra sec_127 c 98_stat_653 b d g stat sec_957 and sec_958 - - requirements which are based on the principles set forth in the listed rulings the parties agree that one principle set forth in the listed rulings is that the debt of a finance subsidiary will be treated as its own if the subsidiary maintains a ratio_of_debt_to_equity that does not exceed to beyond this point the parties disagree respondent while acknowledging that a test of the debt equity ratio rather than conventional substance-over-form principles is to be used in determining whether a finance subsidiary should be disregarded as a conduit nevertheless argues that the finance subssidiary’s capitalization for purposes of the debt equity ratio must withstand scrutiny under substance- over-form doctrine respondent contends that the listed rulings’ principles reguire that a finance subssidiary’s equity_capital must exist not only in form but also in substance and that finance’s capitalization lacks the requisite substance in respondent’s view the capitalization of finance was meaningless because it was accomplished through a circular cash-flow namely the capitalization of finance in connection with the issuance of both the 4-percent notes and the fr notes was accomplished by a transfer of cash from city to finance ' this principle appears implicitly in the first two listed rulings revrul_69_377 1969_2_cb_231 and revrul_69_501 1969_2_cb_233 and explicitly in the two later listed rulings revrul_70_645 1970_2_cb_273 and revrul_73_110 1973_1_cb_454 - - as a purported capital_contribution followed by a transfer of this cash from finance to hgi in exchange for hgi’s promissory notes followed by a dividend of the cash from hgi to city all accomplished within the same day as prearranged moreover respondent contends the hgi notes were highly irregular interest was either not charged or below market and was never paid there was no collateral or fixed schedule for repayment and the notes were ultimately canceled without payment the notes were unenforceable respondent contends for lack of consideration thus respondent concludes finance did not receive the actual benefit of the purported contribution_to_capital accordingly in respondent’s view finance’s capitalization with the hgi notes should be disregarded resulting in finance’s failure to satisfy the 5-to-1 debt equity ratio mandated in defra sec_127 b petitioner contends that finance’s equity_capital consisted of the promissory notes of a creditworthy affiliate hgi the value of which at all times substantially exceeded percent of finance’s outstanding indebtedness to the eurobond holders accordingly petitioner argues finance’s capitalization conformed with the principles of the listed rulings which permit inter alia a finance subsidiary to invest its equity_capital in the stock or debt of an affiliate and do not further restrict or -- p7 - specify how the affiliate may use its capital for the reasons discussed below we agree with petitioner we start with the observation that since defra sec_127 b articulates the test as meeting requirements which are based on the principles set forth in the listed rulings whatever requirements must be met by the instant transactions to qualify for relief must be found in the principles of the listed rulings themselves the point is that it should not be assumed that substance-over--form principles ordinarily applicable in construing a tax statute automatically apply in interpreting the listed rulings we reach this conclusion because it is clear that in crafting the relief in defra sec_127 congress intended to displace in important respects conventional substance-over-form principles the legislative_history previously discussed reveals that congress was well aware of the risk that typical finance subsidiaries would be disregarded as conduits under substance- over-form principles of tax law congress declined however to draw a conclusion regarding the appropriate outcome under the prior_law choosing instead to provide a safe_harbor under which a finance subsidiary would be recognized as the issuer of its debt if it met the debt eguity ratio and other reguirements based on the principles of the listed rulings the listed rulings by making a corporation’s debt equity ratio a - - dispositive factor in determining conduit status constitute a departure from the conventional substance-over-form approach ’ we think there is considerable doubt that congress having set_aside the otherwise applicable substance-over-form test for determining a conduit nevertheless intended substance-over-form principles to govern the alternative safe_harbor test provided in defra sec_127 b instead we think that congress by articulating the standard with the somewhat cumbersome phrase meeting requirements which are based on the principles set forth in the listed rulings intended to confine the applicable principles to those that could be derived from the listed rulings thus we conclude that substance-over-form principles apply in construing the relief available under defra sec_127 only to the extent that such principles may fairly be inferred from an examination of the listed rulings for this reason we reject at the outset respondent’s attempt to test the capitalization of finance under case law involving substance-over-form doctrine circular cash-flows the step_transaction_doctrine and similar theories the cases applying such doctrines are simply inapposite in determining the ‘6 the commissioner acknowledged as much when he revoked the listed rulings upon the expiration of the interest equalization tax in observing that there was no longer any rationale for treating finance subsidiaries any differently than other corporations with respect to their corporate validity or the validity of their corporate indebtedness revrul_74_464 1974_2_cb_46 - - principles of the listed rulings the listed rulings were entirely administrative in origin and their treatment of debt egquity ratios as dispositive on conduit status was otherwise without foundation in tax law see 105_tc_341 affd 115_f3d_506 7th cir as petitioner points out at the same time the commissioner was issuing the listed rulings from through he obtained an important litigation victory supporting the application of substance-over-form or conduit theories to disregard transactions involving a corporation functioning as a conduit for interest payments to obtain treaty exemptions see 56_tc_925 although aiken industries addressed essentially the same issue as the listed rulings the case is not mentioned in the rulings issued after it was decided the rulings after aiken industries instead reaffirmed the primacy of the debt equity ratio established in the listed rulings issued before the decision in that case clearly the commissioner considered the principles of the listed rulings as distinct from the substance-over-form principles applied in aiken industries in defra sec_127 b congress adopted the former and not the latter in defining the scope of the intended relief respondent also argues however that the substance-over-- form principles he seeks to apply to finance’s capitalization can - - be found in the listed rulings we disagree as the ensuing discussion will show the listed rulings’ application of substance-over-form principles to the capitalization of a finance subsidiary is decidedly more lax--that is more deferential to form than substance--than the position urged by respondent in this case the seminal listed ruling revrul_69_377 1969_2_cb_231 afforded recognition to a finance subsidiary’s role as the issuer of debt in the following circumstances a domestic_corporation x formed a wholly owned domestic finance subsidiary y for the purpose of y borrowing funds from foreign persons to be re-lent to or invested in certain foreign affiliates of x xx contributed dollar_figurex to the capital of y y then sold dollar_figurex of 20-year debt obligations to foreign persons through a public offering in foreign countries and invested in or lent to the foreign affiliates of x the funds thus derived the debt obligations sold by y were convertible into the capital stock of x and x guaranteed repayment as well as performance of the conversion feature the ruling recognized the debt obligations sold by y but guaranteed by x as the indebtedness of y the finance subsidiary as two of the subsequent listed rulings make clear ’ the basis ‘t see revrul_70_645 1970_2_cb_273 revrul_73_110 1973_1_cb_454 --- - in revrul_69_377 supra for recognizing the indebtedness as that of y was y’s maintenance of a ratio of outstanding debt to equity no greater than to y’s equity for this purpose was measured by the dollar_figurex in cash contributed to it by x significantly however y’s cash equity was promptly lent to or invested in x’s foreign affiliates as the ruling makes clear y invested the net_proceeds from the sale of the debt obligations and the cash contributed by x in foreign_corporations ie foreign affiliates of x by acquiring the stock or debt obligations of such foreign_corporations id c b pincite emphasis added revrul_69_377 was subsequently amplified in revrul_72_ 1972_2_cb_591 in the latter ruling the commissioner held that it made no difference to the result reached in revrul_69_377 supra whether the finance subsidiary was initially although revrul_72_416 1972_2_cb_591 is not one of the four rulings listed in defra sec_127 b it is an amplification of one such ruling rev_rul c b according to the commissioner an amplification of a revenue_ruling describes a situation where no change is being made in a prior published position but the prior position is being extended to apply to a variation of the fact situation set forth therein thus if an earlier ruling held that a principle applied to a and the new ruling holds that the same principle also applies to b the earlier ruling is amplified definition of terms c b iv given the commissioner’s policy on amplifications revrul_72_ supra constitutes a further illustration of the principles of revrul_69_377 supra and is appropriately employed to delineate and clarify those principles - - capitalized with cash or with the parent’s common_stock where the stock was publicly traded and had a readily ascertainable value the second listed ruling revrul_69_501 1969_2_cb_233 concerned what apparently came to be known as the bank-loop transaction in that ruling a domestic parent formed a foreign finance subsidiary and capitalized it with cash egqual to percent of the face_amount of parent---guaranteed debt obligations that the subsidiary would subsequently sell in a foreign public offering the cash for this purpose was borrowed by the parent from a foreign_financial_institution upon receipt of the cash the finance subsidiary deposited it with the same foreign_financial_institution the subsidiary’s right to withdraw the deposit was not contingent upon the parent’s repayment of its loan from the financial_institution and the deposit did not serve as collateral for the loan on this basis the ruling held that the subsidiary was sufficiently capitalized to be recognized as the issuer of the debt obligations with respect to the third listed ruling revrul_70_645 1970_2_cb_273 neither party argues that its fact pattern has any direct bearing on the issues in this case and we agree revrul_70_645 1970_2_cb_273 did not address the particulars of a finance subsidiary’s capitalization as the finance subsidiary therein received a cash capital_contribution which so far as the ruling indicated it retained throughout the period it had debt outstanding the ruling instead addressed whether a finance subsidiary may use a portion of its borrowings continued - - the fourth ruling revrul_73_110 1973_1_cb_454 concerned the appropriate computation of a finance subsidiary’s debt equity ratio where its capital_contribution is made in one currency and its borrowings are made in another where different currencies are involved an initial contribution_to_capital that is equal to percent of the debt to be issued by a finance subsidiary may cease to be so as a result of fluctuating currency values revrul_73_110 supra held that in these circumstances the debt equity ratio need only be recomputed to reflect then- prevailing currency exchange rates if the finance subsidiary undertakes additional borrowings or the parent withdraws equity_capital for any reason such as a reduction in the finance subsidiary’s outstanding indebtedness otherwise the failure to maintain the required debt equity ratio after the initial contribution is immaterial we believe the listed rulings evidence principles that are in clear conflict with many of respondent’s arguments though continued from third parties to make a capital_contribution to a second- tier finance subsidiary the ruling concluded that the first-- tier finance subsidiary’s debt egquity ratio was not adversely affected by its use of a portion of its third-party borrowings to make a capital_contribution to a second-tier finance subsidiary so long as neither the first-tier finance subsidiary nor its parent provided any guaranty with respect to the second-tier finance subsidiary’s borrowing - - respondent contends that revrul_69_377 1969_2_cb_231 stands for the proposition that a finance subsidiary’s equity must exist not only in form but also in substance we think the capitalization of the finance subsidiary in that ruling is itself highly artificial and formalistic the capitalization of the finance subsidiary with cash was entirely transitory that is the finance subsidiary’s exchange of the parent’s cash for the securities of affiliates appears to have been contemplated from the outset the finance subsidiary’s exchange of the cash capital_contribution for the affiliates’ securities did not affect the ruling’s conclusion also it was the finance subsidiary’s transitorily held cash that was counted for purposes of the subsidiary’s meeting the 5-to-1 debt equity ratio in the ruling the stock or debt of the affiliates for which the finance subsidiary exchanged the cash was not evaluated for this purpose indeed where the cash was exchanged for affiliates’ stock it is difficult to see how the stock could have been counted for this purpose because the stock was not publicly traded and presumably had no readily ascertainable value cf revrul_72_416 supra parent’s publicly traded stock because it has a readily ascertainable value may be substituted for cash in the capitalization of a finance subsidiary further the ruling does not address the consequences for the debt equity ratio requirement in the event the value of the affiliates’ stock -- - declines the failure to address issues arising from any change in the value of the equity_capital once invested in other assets suggests the ruling’s emphasis falls entirely on the nominal amount of initial paid-in capital a highly formalistic approach this principle is reinforced in revrul_73_110 supra which held that if changes in relative currency values after the initial contribution_to_capital cause a finance subsidiary to fail to meet the required debt equity ratio the failure can be disregarded unless the subsidiary undertakes additional borrowing or the parent withdraws capital both rulings’ snapshot approach of testing the ratio only at the time of the capital_contribution or withdrawal is artificial and formalistic under such an approach which treats subsequent changes in the value of the egquity capital as largely irrelevant to the debt equity ratio we do not believe much economic_substance inheres ina finance subsidiary’s capitalization overall the inherent artificiality of the finance subsidiary’s capitalization in revrul_69_377 supra is highlighted when one considers that the purpose of the whole undertaking was to obtain capital for the foreign affiliates which is precisely where the cash used to capitalize the finance subsidiary ended up the finance subsidiary thus functioned as a conduit both with respect to the borrowed funds and with respect to the contribution to its capital - - as part of his argument that finance’s capitalization lacked substance respondent also contends that finance received no benefit from the contribution to its capital revrul_69_377 supra provides no basis for such a requirement and indeed is counter to it in the ruling the cash transferred to the finance subsidiary as a capital_contribution could be invested in the stock of affiliates there is no discussion of the affiliates’ dividend-paying history or capacity absent such a showing we are unable to see how the finance subsidiary in revrul_69_377 supra benefited from holding affiliates’ stock in any greater degree than finance benefited from holding the non- interest-bearing notes of hgi in a similar vein respondent argues that the lack of commercially reasonable terms for the hgi notes further indicates that the notes lacked substance and should be disregarded as equity_capital for purposes of defra sec_127 revrul_69_377 supra however permitted a finance subsidiary’s capital to be invested in either debt or stock of affiliates given this indifference to the choice of debt or equity we do not believe the failure to provide for interest on the hgi notes is fatal under the principles of that ruling the hgi notes contained other characteristics of indebtedness each was unsubordinated and contained an unconditional promise to pay at a time certain or upon demand thereafter by a creditworthy obligor -- - although unsecured the amounts of the obligations dollar_figure and dollar_figure million were small in relation to hgi’s assets hgi was the parent_corporation of the home insurance co one of the largest property and casualty insurers in the united_states at the time and had assets of over dollar_figure billion and net equity of approximately dollar_figure million in which increased to assets of over dollar_figure billion and net equity of over dollar_figure million in the hgi notes were disclosed on hgi’s audited financial statements required to be submitted to the securities_and_exchange_commission and various state regulatory agencies hgi’s financial statements were also included in the offering circulars pertaining to finance’s eurobond borrowings suggesting the relevance of hgi’s financial condition to prospective investors in the case of its issuance of the hgi note hgi was required to and did obtain the consent of several banks with which it had a revolving credit agreement respondent also contends that the hgi notes’ lack of substance is illustrated by the fact that they were ultimately canceled without any repayment the listed rulings however clearly contemplate the parent’s withdrawal of the finance subsidiary’s equity_capital upon the full or partial retirement of the subsidiary’s borrowing revrul_73_110 1973_1_cb_454 specifically addressed this point citing the parent’s withdrawal of capital from a finance subsidiary upon the -- - subsidiary’s reduction of its debt load as one of the two occasions when a recomputation of the debt equity ratio based on then-prevailing currency values was required in the instant case a portion of the hgi notes was transferred by finance to city as a return_of_capital after repayment of the 4-percent notes the remainder of the hgi notes was transferred from finance to city in connection with finance’s liquidation in each instance city contributed the hgi notes to the capital of hgi and hgi extinguished them the extinguishment of the hgi notes without payment was consistent with the principles of the listed rulings which permit the withdrawal of a finance’s subsidiary’s equity_capital so long as the required ratio is maintained respondent argues that the amplification of revrul_69_ 1969_2_cb_231 in revrul_72_416 1972_2_cb_591 to allow a finance subsidiary to be capitalized with the parent’s publicly traded stock rather than cash also supports his position that a finance subsidiary’s capitalization must have economic_substance in respondent’s view since the finance subsidiary’s capital in revrul_72_416 supra consisted of marketable_securities respondent’s term on brief it has economic_substance apparently because of the liquidity of such assets we believe this interpretation overlooks the peculiar features of a finance subsidiary since a finance subsidiary’s sole function -- -- is to issue debt and facilitate repayment the only substantive role of its equity_capital is to serve as security for the holders of its debt ie as an avenue of recourse in the event of a default also central to the arrangement involving a finance subsidiary is the parent’s guaranty of the debt on which the lenders to the subsidiary are in fact relying in this context it does not appear that capitalizing the finance subsidiary with the common_stock of its parent adds significant economic_substance to the rights of the holders of the subsidiary’s debt if the parent is unable to meet its obligations under the guaranty the fact that the subsidiary has equity_capital in the form of the parent’s stock as opposed to eg cash or publicly_traded_securities of some other entity adds little to the substantive economic position of the debtholders in addition respondent’s characterization of the parent stock in revrul_72_416 supra as marketable_securities a term that does not appear in the ruling may misread the significance of the stock’s publicly traded status to the ruling’s conclusion while respondent infers that the contributed stock’s publicly traded and therefore readily marketable status gives the stock independent economic_substance as equity_capital we think the ruling’s language suggests that the significance of the contributed stock’s being publicly traded -- - lies in its being readily valued unless the initial capital_contribution made to the finance subsidiary is susceptible of ready valuation the subsidiary’s debt equity ratio cannot be computed thus in concluding that the parent’s stock can be substituted for cash as the initial paid-in capital the ruling states since the parent’s common_stock is daily traded on the stock exchange it has a readily ascertainable value therefore it is immaterial whether cash or the common_stock of the parent is contributed to the finance subsidiary accordingly the holdings in revrul_69_377 are equally applicable in the instant case id c b pincite emphasis added revrul_69_501 1969_2_cb_233 adds little to respondent’s case from the standpoint of economic_substance the bank-lloop transaction sanctioned in that ruling is a curious one cash borrowed from a bank was redeposited with the same bank presumably this circular_flow_of_cash within the same financial_institution reduced the parent’s cost for the capital_contribution effected thereby to the spread between the interest rate charged for the loan and the rate paid out for the deposit the ruling does not address whether the finance subsidiary received interest on the deposit or if so whether the subsidiary retained it while the equity_capital in revrul_69_501 supra consisting of an unrestricted claim to a third- party bank deposit contains more substance than that of the - al --- other listed rulings discussed we do not think revrul_69_501 supra can be reconciled with the other listed rulings to derive a principle or requirement to the effect that a finance subsidiary’s capitalization must have economic_substance to the extent urged by respondent herein the other rulings especially revrul_69_377 supra concede too much to the contrary in the instant case finance was capitalized by means of two transfers of cash from city to finance which cash was immediately transferred’ by finance to hgi in exchange for promissory notes of equal face value followed by hgi’s transfer of the note proceeds back to city as a dividend city’s cash capital contributions to finance dollar_figure in and dollar_figure million in as well as the face value of the hgi notes received by finance in exchange for the cash constituted percent of the amounts borrowed by finance on the burobond market dollar_figure million in and dollar_figure million in well within the required 5-to-1 ratio insofar as the capitalization of finance consisted of contributions of cash followed by the investment of that cash in the securities of an affiliate the transaction conforms with revrul_69_377 supra however the finance transaction contains an additional feature not present in rev in one instance the cash was transferred into and out of finance’s bank account in the same day in the other instance a check from city was endorsed by finance to the order of hgi without the funds moving through finance’s bank account - -- rul supra namely the immediate cycling back to the parent of its cash contribution to the finance subsidiary’s capital via a series of steps in which finance transferred the cash received from city to hgi in exchange for hgi’s notes followed by hgi’s transfer of the cash to city as a dividend this circular cash-flow distinguishes the capitalization of finance from that in revrul_69_377 1969_2_cb_231 and is at the core of respondent’s contention that the capitalization should be disregarded respondent’s contention raises the question of whether a capitalization involving a circular cash-flow--for example where a finance subsidiary lends its cash capital_contribution back to the parent---would be prohibited under the principles of the listed rulings the listed rulings do not address the point directly the listed rulings clarify various ways that a finance subsidiary may reinvest the cash contributed to it such as in the stock or debt of affiliates rev_rul supra or a bank deposit rev_rul supra but contain no prohibitions as we observed in northern ind pub serv co v commissioner t c pincite n nothing in the listed rulings indicates the manner in which a financing subsidiary is required to invest its capital however revrul_72_416 1972_2_cb_591 which permitted the parent’s own stock to serve as the equity_capital for a finance subsidiary - - clarifies the principles of the listed rulings in a manner which indicates that a circular cash-flow would not be proscribed if the parent may contribute its own stock as the equity_capital we see no principled reason why the parent’s debt could not be substituted for this purpose particularly given that revrul_69_377 supra allowed a finance subsidiary’s capital to be invested in an affiliate’s stock or debt if a finance subsidiary may be capitalized with parent debt then it would follow that a finance subsidiary receiving a cash capital_contribution from the parent could re-lend that cash to the parent for the parent’s note resulting in a circular cash-flow a circular cash-flow is therefore not inconsistent with or implicitly prohibited by the principles of the listed rulings respondent’s argument that the capitalization of finance should be disregarded for purposes of defra sec_127 g because it involved a circular cash-flow is unavailing ’ finance’ sec_271 we note in this regard that the commissioner reached the same conclusion in several private letter rulings issued during the period when the listed rulings were effective where he held that a cash capital_contribution to a finance subsidiary could be lent back to the parent without adversely affecting the subsidiary’s equity_capital for purposes of the 5-to-l debt egquity ratio we reach the same conclusion regarding an alternative argument of respondent’s to the effect that finance’s capitalization with the hgi notes should be disregarded because the notes were unenforceable because of a lack of consideration this argument is merely a different iteration of the contention that the circular cash-flow should cause finance’s capitalization continued - investment of the cash it received from city in the notes of hgi conforms to revrul_69_377 supra and the cycling back of that cash from hgi to city is not inconsistent with the principles revealed in the amplification of that ruling in revrul_72_416 supra the principles of these and the other listed rulings recognize highly artificial transactions with elements of circularity this was the administrative position of the commissioner with respect to recognizing the debt of finance subsidiaries as their own during the pendency of the interest equalization tax and in defra sec_127 b congress adopted that position as the standard for extending relief from withholding_tax obligations this interpretation of the phrase requirements which are based on the principles set forth in revenue rulings and as used in defra sec_127 b is consistent with the legislative_history of that section which indicates that congress intended broad relief under the provision continued to be disregarded respondent’s assertions notwithstanding hgi did receive consideration for its notes namely cash respondent’s argument concerning lack of consideration comes down to the claim that because hgi immediately and as prearranged transferred the cash received as consideration to city as a dividend hgi’s receipt of the cash should be ignored resulting in a lack of consideration for the notes we think this argument is merely a variant of the circular cash-flow critique and we reject it for the same reason under the principles of the listed rulings transactions designed to capitalize a finance subsidiary are not disregarded because they contain elements of circularity - -- and contemplated coverage for transactions involving what were essentially conduit devices the legislative_history indicates that congress was concerned about the impact on the economy of the netherlands antilles if the use of finance subsidiaries incorporated there were terminated too abruptly congress therefore intended to effect a gradual and orderly reduction of international financing activity in the netherlands antilles general explanation pincite see also s prt vol pincite repeal of the withholding_tax on pre-existing obligations was rejected because it could have prompted u s_corporations that had previously issued obligations through antilles finance subsidiaries in an effort to avoid the tax to assume those pre-existing obligations directly and thus discontinue finance operations in the antilles well before the obligations mature general explanation pincite congress contemplated that a gradual and orderly reduction in the use of finance subsidiaries would be achieved by generally allowing existing obligations to mature under a regime where withholding taxes could be avoided by use of a netherlands antilles finance subsidiary further the drafters acknowledged that this approach might permit exploitation of treaty exemptions through conduitlike arrangements for a limited period as stated in the general explanation congress believed that while offshore financings generally should be scrutinized closely by the irs and tax_treaties should not be used as a basis for establishing conduits whose existence results ina -- - transfer of revenues from the u s treasury the antilles should have some time to adjust to tax law changes that affect its economy id pincite see also s prt vol supra pincite in the transition relief provided in defra sec_127 congress thus struck a balance between the generally disfavored use of conduitlike arrangements to secure treaty benefits and a desired adjustment period we conclude that the circular cash-flow involved in the capitalization of finance is not contrary to the principles of the listed rulings and accordingly that finance’s debt equity ratio did not exceed to we therefore hold that finance satisfies reguirements based on the principles set forth in the listed rulings which qualifies city’s payments of interest during the years at issue for the relief provided in defra sec_127 g namely deemed treatment as made to a resident of the netherlands antilles and therefore exempt from tax under article viii of the u s -netherlands income_tax treaty petitioner is therefore not liable for withholding taxes under sec_1461 in light of our holding we need not address petitioner’s alternative argument that absent qualification under defra sec_127 finance derived interest from city within the meaning of article viii of the u s -netherlands income_tax treaty to reflect the foregoing decision will be entered for petitioner
